Citation Nr: 0921418	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  08-03 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a ligamentous injury of the right knee, to 
include osteoarthritis.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to 
October 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In January 2009, the Veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

A September 2007 VA examination of the Veteran's right knee 
demonstrated mild tenderness to palpation over the medial 
joint line and medial aspect of the joint around the medial 
collateral ligament, limitation of flexion to 115 degrees, 
crepitus on range of motion, and mild pain at the end of the 
range of motion.  X-rays taken of the Veteran's right knee 
showed mild medial joint space narrowing.  Otherwise, the 
examination was negative for any objective right knee 
pathology.  

Subsequently, at the January 2009 hearing, the Veteran 
testified that he experienced pain in his right knee and that 
this symptom limited his activities and occasionally 
necessitated the wearing of a brace.  Hearing transcript (T.) 
at 4-8.  Indeed, magnetic resonance imaging (MRI) completed 
the following month reflected patellofemoral arthrosis, 
moderate joint and suprapatellar bursal effusion with a small 
popliteal cyst, chondromalacia involving the lateral tibial 
plateau medial portion focally, and degenerative meniscal 
changes with intermediate probability of a small tear of the 
posterior horn medial meniscus.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  

Here, the Board finds significant, not only the Veteran's 
complaints of right knee pain since the last examination of 
this joint in September 2007, but also the most MRI finding 
of moderate effusion of this joint-pathology which was not 
shown at the September 2007 VA examination.  Based on this 
evidentiary posture, the Board finds that further VA 
evaluation is necessary to determine the current nature and 
extent of the his right knee disability.  

Also, at the January 2009 hearing, the Veteran referenced 
physical therapy for his right knee at the VA clinic in 
Brick, New Jersey.  T. at 9-10.  No medical records from this 
facility are included in the claims folder.  On remand, 
therefore, an attempt should be made to obtain records of any 
knee treatment that he may have received at this medical 
facility and to associate any such available documents with 
his claims folder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of knee 
treatment that the Veteran may have 
received at the VA clinic in Brick, New 
Jersey since May 2007.  Associate all such 
records that are available with the claims 
folder.  

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of residuals of a ligamentous 
injury of his right knee, to include 
osteoarthritis.  The claims folder must be 
made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary should be 
performed.  

All pertinent right knee pathology which 
is found on examination should be noted in 
the evaluation report.  In particular, the 
examiner should discuss any limitation of 
motion and instability found to be 
associated with this disability.  

Additionally, the examiner should discuss 
whether the Veteran's right knee exhibits 
weakened movement, excess fatigability, or 
incoordination that is attributable to the 
applicable service-connected disability.  
If feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
this joint repeatedly over a period of 
time.  

3.  Thereafter, re-adjudicate the issue of 
entitlement to an initial rating in excess 
of 10 percent for residuals of a 
ligamentous injury of the right knee, to 
include osteoarthritis.  If the decision 
remains in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
this issue as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

